Citation Nr: 0023814	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  96-39 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an increased evaluation for a right shoulder 
disability, currently evaluated as 20 percent disabling.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1990 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the VARO 
in Cleveland which confirmed and continued a 20 percent 
disability rating for the veteran's right shoulder 
disability, classified for rating purposes as impingement 
syndrome of the shoulder.  The case was most recently before 
the Board in July 1999 at which time it was remanded for 
further development.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.


FINDING OF FACT

Manifestations of the right shoulder disability include 
mildly restricted motion, chronic synovitis, mild weakness, 
and subjective complaints of pain and discomfort.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for a chronic right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By rating decision dated in September 1994, service 
connection for impingement syndrome of the right shoulder was 
granted and a 20 percent evaluation was assigned, effective 
July 3, 1994, the day following the veteran's discharge from 
active service.  The veteran did not appeal that decision.

Received in August 1995 was the veteran's request for an 
increased rating for the right shoulder disability.

VA outpatient treatment records dated beginning in January 
1996 include complaints regarding the right shoulder.  When 
seen in February 1996, the veteran complained of a pinching 
pain in the right shoulder extending down to the fingers.  On 
physical evaluation, the examiner noted a normal range of 
motion with pain on abduction and external rotation, internal 
rotation, and flexion of the shoulder.  He had 5/5 strength 
in the upper extremities.  The impression was mild RTC 
tendinitis.  X-ray studies of the shoulder revealed no 
fracture or dislocation, but a Hill-Sachs deformity was 
identified, indicating a previous dislocation.  Physical 
therapy (PT) for strengthening of the right shoulder was 
recommended.  Several notations in March 1996 note the 
veteran's opinion that there was improvement with PT.  By 
mid-April 1996, he indicated that the shoulder was feeling 
better.  He was advised to continue his exercises.  

A VA orthopedic examination was performed in August 1997.  
The veteran referred to frequent, almost daily, pain, and 
stiffness of the right shoulder, and limitation of motion.  
There were occasions when the shoulder felt fairly good, but 
he would then have a tendency to do something beyond the 
shoulder's capability and this would aggravate the condition.  
When the pain was worse, it was an intense "pinched feeling" 
with a numb and stinging pain running from the shoulder down 
into the right upper arm into the elbow.  He had never had 
surgery on his shoulder.  He had been taking 375 milligrams 
of Naprosyn twice daily, but had stopped taking it about a 
month previously.  He believed this helped some.  He stated 
that several times since the initial injury in service, he 
had had some physical therapy about three times a week.  Most 
recently he had had therapy for a three-week period.  He 
indicated the ultrasound and deep heat treatments helped at 
the times they were done.  He referred to no problems with 
the left shoulder.  He was right-handed.

The veteran also described an inability to do work above his 
head.  He stated he could no longer play golf, softball, or 
basketball because of the shoulder problem.  While he would 
occasionally bowl with a couple of friends, he would limit 
himself to one game.

On examination of the right shoulder, there was some anterior 
point tenderness which graded 3 on a 10 scale of pain.  He 
complained of tenderness of 1 on a 10 scale when palpating 
over the middle of the right scapula.  Palpating over the 
head of the humerus, he complained of pain of 3-4 on a 10 
scale and just posterior to that, 4-5 on a 10 scale.

On attempts at forward flexion of the right shoulder, having 
the arm held out at 90 degrees, he complained of discomfort 
of 4 on a 10 scale in the shoulder.  He forward flexed the 
right shoulder to 130 degrees and complained of a pinching 
sensation, starting as a grade 6 on a 10 scale.  On abduction 
of the shoulder, at 90 degrees he had pain of 4 on a 10 
scale.  On abduction to 105 degrees, he complained of a 
pinching sensation which graded 6 on a 10 scale.  As the 
pinching sensation began, he felt a tingling and numbness 
moving down the right arm into the palm of the hand and into 
the fingertips.  He had full internal rotation, and 
complained of a 4 on a 10-scale discomfort.  He had external 
rotation to minus 25 degrees and complained of a pinching 
sensation, starting as a grade 6 on a 10 scale of pain.

On rotator cuff maneuvers, he had pain between 4 and 6 on a 
10 scale, but"once" in the upper arm and "once" in the upper 
arm and top of the shoulder.  On attempting to touch his 
thumb to his spine, he was able to reach the low thoracic 
area, with complaints of pain of 3 on a 10 scale on the 
right.  On an attempt to touch the adjacent scapula with his 
right shoulder, he was able to reach the outer edge, but 
complained of pain of 5 on a 10 scale.  He had a generalized 
mild weakness of the whole shoulder girdle area on 
examination.  He had normal sensation to pinprick and 
reflexes.

Reference was made to an X-ray study of the right shoulder 
done in April 1997 which was compared to one done in February 
1996.  Irregularity of the posterolateral humeral head was 
present.  The acromioclavicular joint was preserved.  The 
glenohumeral joint was intact.  No acute fracture or 
dislocation was present.  The impression was chronic right 
humeral head, Hill-Sach's deformity, related to prior 
dislocation, unchanged.

The examination impression was status post right shoulder 
Hill-Sach's injury, with chronic right shoulder pain.

The veteran was accorded another VA orthopedic examination in 
September 1998.  He was currently employed as a graduate 
electrical engineer.  Current X-ray studies showed erosion of 
the superior portion of the head of the humerus, and erosion 
of the neck of the humerus, both described as incompatible 
with impingement syndrome or Hill-Sach's lesion.  During the 
exam, it was remarked that the erosion of the head of the 
humerus and the neck of the humerus on the right appeared to 
be on an inflammatory basis either through synovial invasion 
or through a chronic infection.  

Objectively, abduction was to 90 degrees, flexion was to 90 
degrees, and internal and external rotation were to 90 
degrees each.  There was atrophy of the right deltoid.  There 
was no atrophy of the supraspinatus muscle suggesting that 
the supraspinatus muscle was probably not involved, and 
therefore no impingement was taking place.  The examiner felt 
there was a marked reduction in range of motion of the right 
shoulder.  It was stated the veteran complained of an 
inability to work with the right hand because of pain 
radiating to the hand and to the fingers.  Additional studies 
were recommended before an accurate diagnosis could be made.

A January 1999 VA hospitalization was for the purpose of a 
right shoulder arthroscopy with arthroscopic synovectomy and 
biopsy of the humeral head and synovium of the right 
shoulder.  It was noted that although the veteran worked full 
time, he said he had been unable to participate in sports for 
several years, and had had persistent anterior shoulder pain.  
The postoperative diagnoses were:  Right humeral head 
lesions; diffuse synovitis of the right glenohumeral joint; 
stenting of the right supraspinatus tendon with cleft between 
his supraspinatus and infraspinatus tendon.

The veteran was seen by VA in followup consultation in March 
1999.  It was indicated that since the surgery in January 
1999, he had improved his right shoulder range of motion.  
However, he continued to complain of persistent pain.  On 
examination there was a full range of motion symmetrical with 
the left side.  The shoulder was described as stable.  He was 
neurovascularly intact distally.  Notation was made that at 
the time of the arthroscopy in January 1999, the glenohumeral 
joint was in good condition with some areas of Grade I 
chondromalacia on the glenoid. The humeral head had no 
chondromalacia.  The rotator cuff was intact.  However, there 
was obvious pitting and synovitis around the insertion of the 
rotator cuff on the humeral head.  The subacromial space was 
arthroscoped and it was found to be ample space in the 
subacromial space.  There was some synovitis in this area, 
and that was also debrided.  The assessment was right 
shoulder insertional tendonitis or enthesopathy.

The veteran was counseled that he should continue to work to 
maintain his full range of motion.  There was no surgical 
solution for that sort of insertional tendinitis beyond the 
arthroscopic debridement.  Currently, the treatments would 
include physical therapy and nonsteroidal anti-inflammatory 
drugs.  The veteran seemed to understand the recommendations 
and would be followed up by his primary care doctor who could 
prescribe nonsteroidal anti-inflammatory drugs as needed.  
Also, the veteran would be followed in the orthopedic clinic 
on an as needed basis.

The veteran was accorded another examination of the joints by 
VA in October 1999.  The claims file was reviewed prior to 
the examination.  The veteran complained of persistent pain 
in the shoulder, although he noted it had improved since the 
surgery.  He reported a better range of motion since the 
surgery, with less pain and with somewhat more strength.  
However, he noted that when he did anything heavy with the 
arm at shoulder level or above, he had discomfort.  He could 
not throw or do activities of that sort.  He stated that he 
continued to avoid doing heavy activity with the arm above 
shoulder level.  He still got some pain at night in bed, 
although it was less than before the surgery.  He had been on 
an active exercise program, but despite that, he found that 
the right arm continued to be weaker than it had been and was 
certainly weaker than the left.

He was still employed as an electrical engineer.  He stated 
he did not do a lot of deskwork, but installed various 
products.  This involved moving equipment, hooking up cables, 
and so forth, and he noted he was able to do that without 
significant difficulty.  He was not taking any medication on 
a regular basis.

On examination there was reported to be fairly good symmetry 
between the two shoulders.  The right shoulder had three 
arthroscopy portals, those being anterior, posterior, and 
lateral.  The lateral and anterior portals had some moderate 
keloid.  The posterior portal did not.  There was mildly 
restricted active range of motion of the right shoulder.  
Passive range of motion of the right shoulder showed 
abduction to 75 degrees.  External rotation with the arm 
maximally abducted was to 60 degrees.  With the arm at his 
side external rotation was to 60 degrees.  Internal rotation 
was 65 degrees.  He was able to reach behind his back to the 
8th thoracic vertebra with the right hand.

Manual muscle testing caused pain laterally.  With the arm at 
maximal abduction, he had no significant discomfort.  
Impingement test was negative.  Also, with manual muscle 
testing, there was mild generalized weakness on the right 
compared to the left.  There were no neurovascular deficits.  
Maximal biceps circumference on the right was 14 inches, 
while it was 14 1/2 inches on the left.  Maximal forearm 
circumference was 13 1/4 inches bilaterally.  Examination 
showed mild decrease in excursion of the right shoulder.  
Strength was rated 4/5.  Endurance was also 4/5.  Speed and 
coordination were normal.

X-ray studies were described as unremarkable, except for the 
lesion in the area of the greater tuberosity.  This appeared 
to have healed.  There was evidence of the prior biopsy and 
cyst, but there was also evidence of satisfactory healing.

The diagnoses were:  Status post injury to the right shoulder 
with subsequent chronic synovitis with a notation that the 
veteran had apparently developed a cystic lesion in the 
greater tuberosity secondary to inactive or somewhat invasive 
synovial tissue; and mild Grade I arthritis of the glenoid.

The veteran was told there was little more that could be done 
at the present time.  It was hoped that his remaining 
symptoms would improve.  The examiner opined it was unlikely 
the veteran would ever be able to do a lot of overhead work 
or that he would be able to do any significant throwing or 
the like.  However, he was able to perform his current job 
well.  He was told that he should continue to protect the 
shoulder as much as possible.  No further treatment was 
indicated at that time.

By rating decision dated in January 2000, the RO granted a 
temporary 100 percent convalescence rating under 38 C.F.R. 
§ 4.30 (1999) from January 11, 1999, to February 28, 1999.  
The prehospital rating of 20 percent was reestablished, 
effective March 1, 1999.

Analysis

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities.  The ratings are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  Evaluations are based upon a lack of usefulness 
in self-support.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
38 C.F.R. § 4.7 (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the rating schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21 (1999).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching this decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  That code establishes a 40 percent 
rating for arm motion limited to 25 degrees from side for the 
major (dominant) arm, and 30 percent for the minor 
(nondominant) arm.  With limitation of arm motion to midway 
between side and shoulder level, a 30 percent rating is 
warranted for the major arm.  A 20 percent rating is for 
assignment for limitation of arm motion at shoulder level for 
either arm.

In reviewing the evidence of record, it is apparent that the 
veteran's right shoulder is capable of movement well beyond 
midway between the side and the shoulder level, as would be 
required for a rating of 30 percent.  While it was 
recommended that the veteran not do any significant throwing 
or overhead work, it was indicated he was able to perform his 
present job well.  Notation was also made at the time of the 
examination that the veteran was not taking any medication 
for his shoulder pain on a regular basis.  Accordingly, the 
Board finds that the right shoulder disability does not 
satisfy the rating criteria for a rating in excess of 
20 percent under Diagnostic Code 5201.  The evidence does not 
show that the veteran has limitation of right arm motion to 
midway between side and shoulder level, or 45 degrees of 
right shoulder flexion or abduction.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Having considered these regulations, the Board finds that the 
right shoulder disability does not warrant an additional 
rating beyond that which is established under Diagnostic Code 
5201.  The veteran has expressed complaints of pain, but the 
Board finds that the 20 percent rating currently in effect 
takes into account the limitation of shoulder motion due to 
pain.  Furthermore, while the veteran described persistent 
pain, on objective examination, the examiner reported no 
findings of pain during range of motion studies.  Therefore, 
while the veteran complained of pain associated with the 
disability at issue, "a finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  While the 
veteran subjectively complained of discomfort in the extremes 
of movement, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.  

The Board finds the disability picture does not approximate 
the criteria necessary for a higher disability evaluation for 
the right shoulder disability under Code 5201 or any other 
code pertaining to the right shoulder.  However, Diagnostic 
Code 5200 is not for application as it requires ankylosis of 
scapulohumeral articulation and the record does not indicate 
the presence of ankylosis.  Also, there is no medical 
evidence of malunion or other deformity of the humerus 
necessary for a higher evaluation under Diagnostic Code 5202.  
38 C.F.R. § 4.71(a) (1999).  In sum, the Board finds that the 
schedular rating in this case is adequate and the record does 
not establish a basis to support a higher rating for the 
right shoulder disability.


ORDER

Entitlement to a rating in excess of 20 percent for a chronic 
right shoulder disability is denied.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

	

 


